PER CURIAM.
As the District Judge recognized, the stipulation whereby the property was turned over for Forchheimer to hold in a separate account largely met the need for which the injunction had initially been sought. Yet determination of the propriety of the injunction necessarily involves at least preliminary consideration of the locus of title to the property when the receiver was appointed. Under the circumstances we see no sufficient reason for requiring the courts to consider this issue twice. Accordingly the injunction is vacated to the extent that it goes beyond preserving the stipulation dated July 21, 1961, in effect pending the final determination of an action, to be timely brought by the receiver, to settle the rights of the parties with respect to the property described in the stipulation. Any problems with respect to investment of the proceeds of the property can be taken up with the District Court as provided in paragraph 7 of the stipulation. No costs on these appeals.